Opinion by
Oliver, C. J.
It was stipulated that the merchandise consists of cut filaments of vinylon, a synthetic textile fiber, not exceeding 30 inches in length, which is not waste; that said filaments of vinylon are not made from cellulose, a cellulose hydrate, a compound of cellulose, or a mixture containing any of the foregoing; that vinylon did not enter the trade and commerce of the United States until about 1951; and to that extent the merchandise in question is similar in all material respects to that the subject of Holeproof Hosiery Co. v. United States (27 Cust. Ct. 176, C. D. 1366). In C. D. 1366, spun nylon yarn was held dutiable at 6% cents per pound and 22% percent ad valorem under the provisions of paragraph 1303, as modified by T. D. 51802, for “Spun yarn of rayon or other synthetic textile.” Accepting the stipulation as a statement of fact, the claim at 15 percent under paragraph 1302, as modified, supra, was sustained.